DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Exercise state providing unit in claim 1 interpreted as OHR sensor and accelerometer as noted in paragraphs 0078-0079 or gyroscope, magnetometer, a barometer in paragraph 0080 of applicants published specification.  The Examiner will take the broadest reasonable interpretation to be an OHR sensor until clarified by the Applicant.
Fatigue level determination unit in claim 1 interpreted as processor as noted in paragraph 0015 of applicant’s published specification
Fatigue level threshold determination unit in claim 1 interpreted as processor as noted in paragraph 0015 of applicant’s published specification
Evaluation unit in claim 1 interpreted as processor as noted in paragraph 0015 of applicant’s published specification
Exercise state measurement unit in claim 9 interpreted as an accelerometer as noted in paragraph 0044 of applicant’s published specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 1 and 14 recite “determining a fatigue level…”, “determining a fatigue level threshold…”, “evaluating the fatigue level…”; These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “fatigue level determination unit, fatigue level threshold determination unit, and evaluation unit” of Claim 1 for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “units” nothing in the claim element precludes the step from practically being performed in the mind. For example, determining a fatigue level could be observing a person and seeing if they are lying down/breathing hard and determining they are very fatigued. For example, determining a fatigue level threshold could be sprinting but not for more than 1 minute or I would be too fatigued. For example, evaluating the fatigue level in comparison to the fatigue level threshold could be noting that I am very fatigued after sprinting for one minute. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 1 and 14 only recites one additional element – an exercise state providing unit for providing an exercise state of the subject. The gathering of data using the exercise state providing unit simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claims 1 and 14 recites an evaluation unit that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, inertial sensors are well-understood, routine and conventional activity in the art, as evidenced by WO 2015069124, Fig 1-8, page 16, 20, 23; GB 2415788, page 2, 4, 13-14
Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, there are no additional elements that resolve the 101 the rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, it is unclear whether these are improper Markush groups (they do not recite “consisting of”) and whether or not the limitations should be taken in the alternative. The examiner takes the interpretation that the limitations should be taken in the alternative. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 13-15 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Wisbey (US 20160023047).
Regarding claim 1, Wisbey discloses a system for assisting exercising of a subject, wherein the system comprises: 
-an exercise state providing unit (100) for providing an exercise state of the subject for or during an exercise session (paragraph 0040, 0044, 0048, 0051);
-a fatigue level determination unit (804) for determining a fatigue level of the subject based on the exercise state of the subject (paragraph 0079, 0082-0083, 0086, 0122-0126);
-a fatigue level threshold determination unit (806) (“dynamic load schedule module 806 creates and updates a dynamic load schedule by modifying the initial load schedule based on the fatigue level”) (paragraph 0079) for determining a fatigue level threshold for the subject for the exercise session (paragraph 0127-0130); and 
-an evaluation unit (200) for evaluating the fatigue level in comparison to the fatigue level threshold (paragraph 0040-0041, 0064-0068, 0154, 0156, 0158-0160).  
Regarding claim 2, Wisbey discloses the system according to claim 1, wherein the fatigue level threshold determination unit is adapted to determine the fatigue level threshold based on at least one (alternative recited; only one required to be taught) of an exercise history of the subject (paragraph 0160), a planned activity (paragraph 0083, 0126-0127) and a parameter of the subject (paragraph 0105, 0120, 0122, 0135).
Regarding claim 3, Wisbey discloses the system according to claim 2, wherein the determination based on the planned activity includes at least one of periodization and tapering prior to a future activity (wherein examiner notes the following paragraphs allow for identification of an over/under fatigued period allows for planning of a different regimen periodization) (paragraph 0083, 0126-0127, 0129). 
Regarding claim 4, Wisbey discloses the system according to claim 1, wherein the fatigue level threshold determination unit is adapted to determine a maximum fatigue level threshold (“over fatigued”) and/or a minimum fatigue level threshold (“under fatigued”) (e.g. peak performance may correspond to for a example a fatigue level of between 40 and 60….however, the peak performance	zone may be different) (0127-0130).
Regarding claim 5, Wisbey discloses wherein the exercise state providing unit is adapted to provide the exercise state of the subject based on at least two parameters, wherein the at least two parameters (alternative recited; only two required to be taught) correspond to at least two different of the following groups:  32016P00614WOUS-speed (paragraph 0105), heart rate and heart rate variability (paragraph 0122-0125), -running dynamics (paragraph 0132), - foot landing, - posture, and - electromyography related parameters (generally paragraphs 0120, 0122, 0132). 
Regarding claim 9, Wisbey discloses the system according to claim 1, wherein the exercise state providing unit comprises an exercise state measurement unit, wherein the exercise state measurement unit is adapted to be mounted in-ear of the subject (paragraph 0040-0043, 0142). 
Regarding claim 10, Wisbey discloses the system according to claim 1, wherein the fatigue level determination unit is adapted to provide the fatigue level of the subject based on past exercise states of the subject (paragraph 0139) ‘047.  
Regarding claim 11, Wisbey discloses the system according to claim 1, wherein the fatigue level determination unit is adapted to provide a reference exercise state of the subject and to provide the fatigue level based on a deviation of the exercise state from the reference exercise state (paragraph 0126-0131).  
Regarding claim 13, Wisbey discloses the system according to claim 1, wherein the fatigue level determination unit 4 is adapted to determine the fatigue level based on environmental influences (paragraph 0087, 0106-0107) and/or (alternative recited; only one required to be taught) the fatigue level threshold determination unit is adapted to determine the fatigue level threshold based on environmental influences. 
Regarding claim 14, Wisbey discloses a method for assisting exercising of a subject, wherein the method comprises: 
- providing, by an exercise state providing unit (100), an exercise state of the subject for or during an exercise session (paragraph 0040, 0044, 0048, 0051); 
-determining, by a fatigue level determination unit (804), a fatigue level of the subject based on the exercise state of the subject (paragraph 0079, 0082-0083, 0086, 0122-0126), 
 -determining, by a fatigue level threshold determination unit (“dynamic load schedule module 806 creates and updates a dynamic load schedule by modifying the initial load schedule based on the fatigue level”) (paragraph 0079), a fatigue level threshold for the subject for the exercise session (paragraph 0127-0130); and 
-evaluating, by an evaluation unit (200), the fatigue level in comparison to the fatigue level threshold (paragraph 0040-0041, 0064-0068, 0154, 0156, 0158-0160).  
Regarding claim 15, Wisbey discloses a computer program for assisting exercising of a subject, the computer program comprising program code means for causing a system as defined in claim - when the computer program is run on the system (paragraph 0161-0164).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey in view of Najarian (US 20120123232).
Regarding claim 6, Wisbey is silent regarding the system according to claim 5, wherein parameters corresponding to the group of running dynamics comprise a ground contact time, a vertical oscillation, a cadence, a stride length, a stride interval, a stride interval variability, a left-right balance, a measure for braking, a step length, a step interval and a step interval variability.  Najarian teaches wherein parameters corresponding to the group of running dynamics comprise a ground contact time, a vertical oscillation, a cadence, a stride length, a stride interval, a stride interval variability, a left-right balance, a measure for braking, a step length, a step interval (Table 3) and a step interval variability. Therefore, it would have been obvious at the effective filing date of the invention to modify Wisbey to include a parameter criteria such as step intervals for the purpose of to provide numerous characteristics to be able to further define the parameters and therefore, provide for a far more accurate fatigue level determination. 
Regarding claim 8, Wisbey is silent regarding the system according to claim 1, wherein the exercise state providing unit is adapted to provide the exercise state of the subject based on at least one of a foot landing parameter and a head orientation parameter, wherein the exercise state providing unit is configured to determine the at least one of a foot landing parameter and a head orientation parameter based on an inertia signal.  Najarian teaches wherein the exercise state providing unit is adapted to provide the exercise state of the subject based on at least one (alternative recited; only one required to be taught) of a foot landing parameter (steps per time period) (Table 3) and a head orientation parameter, wherein the exercise state providing unit is configured to determine the at least one of a foot landing parameter and a head orientation parameter based on an inertia signal (Table 3) (paragraph 0132).  Therefore, it would have been obvious at the effective filing date of the invention to modify Wisbey to include a parameter criteria such as step intervals for the purpose of to provide numerous characteristics to be able to further define the parameters and therefore, provide for a far more accurate fatigue level determination.
Regarding claim 12, Wisbey is silent regarding the system according to claim 1, wherein the exercise state and the reference exercise state of the subject each comprise a set of at least two parameters, wherein the fatigue level determination unit is adapted to provide the fatigue level based on a weighted sum of differences between each set of corresponding parameters among the reference exercise state parameter set and the exercise state parameter set.  Najarian teaches wherein the exercise state and the reference exercise state of the subject each comprise a set of at least two parameters, wherein the fatigue level determination unit is adapted to provide the fatigue level based on a weighted sum of differences between each set of corresponding parameters among the reference exercise state parameter set and the exercise state parameter set (paragraph 0142-0144). Therefore, it would have been obvious at the effective filing date of the invention to modify Wisbey to utilize weighted sums as taught by Martikka et al for the purpose of allowing for combining multiple categories into a single number to create an integrated analysis. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey in view of Wang (CN 104523282)
Regarding claim 7, Wisbey is silent regarding the system according to claim 5, wherein parameters corresponding to the group of posture comprise an angle of upper body, a pelvic rotation and a head orientation. Wang et al teaches a wearable sensor system to determine wherein parameters corresponding to the group of posture comprise an angle of upper body, a pelvic rotation and a head orientation (paragraph 0007, 0012-0013, 0071, 0075). Therefore, it would have been obvious at the effective filing date of the invention to modify Wisbey which utilizes an accelerometer/inertial sensor by Wang which utilizes inertial sensors for postural detection of various body parts to ensure proper body positioning and reduce risk of injury and decrease fatigue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791